                                             Case 3:06-cv-02346-CRB Document 88 Filed 03/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     E. K. WADE,                                    Case No. 06-cv-02346-CRB
                                   9                    Plaintiff,
                                                                                        ORDER DENYING AMENDED
                                  10              v.                                    MOTION TO REOPEN
                                  11     UNITED STATES OF AMERCIA,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13            In 2005 and 2006, Plaintiff E.K. Wade filed twenty-four lawsuits in the Northern
                                  14   District of California, eight of which related to problems he experienced at Veterans
                                  15   Administration hospitals. See Order Granting Mot. for SJ (dkt. 82) at 1–2. In some of the
                                  16   lawsuits, Wade asserted claims based on a VA hospital’s refusal to fill his prescription for
                                  17   Prednisone. Id. at 2. In this lawsuit, by contrast, he asserted claims based on an allegedly
                                  18   negligent decision to give him Prednisone. Id. On August 24, 2007, the Court granted the
                                  19   government’s motion for summary judgment after Wade failed to file any opposition. See
                                  20   id.
                                  21            Now, over thirteen years later, Wade has moved to reopen this case and vacate the
                                  22   judgment against him. See Amend. Mot. to Reopen (dkt. 87). He argues that the Court
                                  23   lacked subject matter jurisdiction and denied him due process, and that (alternatively) the
                                  24   interests of justice require the Court to reopen the case. Id. at 5. Wade’s arguments appear
                                  25   to be primarily aimed at a prefiling order entered in this case on December 14, 2006. See
                                  26   Prefiling Order (dkt. 55). Wade also appears to contest a similar prefiling order entered by
                                  27   Judge Alsup in a different action. See Amend. Mot. to Reopen at 7; see Wade v. Gilliland
                                  28   et al, No. 10-cv-00425-WHA Dkt. Nos. 100, 168.
                                           Case 3:06-cv-02346-CRB Document 88 Filed 03/19/21 Page 2 of 3




                                   1          Rule 60(b) of the Federal Rules of Civil Procedure enumerates grounds for relief
                                   2   from a final judgment. These grounds include:
                                   3          (1)    mistake, inadvertence, surprise, or excusable neglect;
                                   4          (2)    newly discovered evidence that, with reasonable diligence, could not have
                                                     been discovered in time to move for a new trial under Rule 59(b);
                                   5          (3)    fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
                                                     misconduct by an opposing party;
                                   6
                                              (4)    the judgment is void;
                                   7          (5)    the judgment has been satisfied, released, or discharged; it is based on an
                                                     earlier judgment that has been reversed or vacated; or applying it
                                   8                 prospectively is no longer equitable; or
                                   9          (6)    any other reason that justifies relief.

                                  10   Fed. R. Civ. P. 60(b).
                                  11          Even if a party can present grounds for relief under Rule 60(b), the party must do so
                                  12   “within a reasonable time.” Fed. R. Civ. P. 60(c)(1). A motion relying on the first three
Northern District of California
 United States District Court




                                  13   grounds must be made “no more than a year after the entry of the judgment or order or the
                                  14   date of the proceeding.” Id.
                                  15          Here, to the extent Wade’s motion might rest on the first three grounds, it is time-
                                  16   barred under Rule 60(c)(1)’s one-year deadline. And to the extent Wade suggests that the
                                  17   Court’s judgment and prefiling order are void, or that other reasons justify relief, he has
                                  18   not moved for that relief “within a reasonable time.” See Fed. R. Civ. P. 60(c)(1). Wade
                                  19   offers no explanation for his more than thirteen-year delay in filing the motion to reopen.1
                                  20          Wade’s apparent challenge to a separate, decade-old order also must fail, even
                                  21   leaving aside any timing issues. See generally Amend. Mot. to Reopen at 7; Wade v.
                                  22   Gilliland et al, No. 10-cv-00425-WHA Dkt. No. 100. That order was not issued in this
                                  23   case or even by the undersigned judge. Neither Rule 60 nor any other authority permits a
                                  24

                                  25   1
                                         Had Wade timely moved for this relief, the Court would nonetheless deny Wade’s motion.
                                  26   Wade provides no reason to conclude that the judgment was void or that the interests of justice
                                       require reopening this case. As Judge Alsup has already concluded with respect to similar
                                  27   arguments, the prefiling order was valid. See Wade v. Gilliland et al, No. 10-cv-00425-WHA Dkt.
                                       No. 141 (N.D. Cal. March 27, 2019), affirmed Wade v. Gilliland, 812 F. App’x 624 (9th Cir.
                                  28   2020). Wade’s history as a vexatious litigant is well-documented, and Wade had ample
                                       opportunity to challenge the order before this Court and on appeal.
                                                                                        2
Case 3:06-cv-02346-CRB Document 88 Filed 03/19/21 Page 3 of 3
